t c memo united_states tax_court william j broedel and joan c broedel petitioners v commissioner of internal revenue respondent docket no filed date william j broedel and joan c broedel pro sese anne d melzer edward d fickess and john d steele jr for respondent memorandum findings_of_fact and opinion ruwe judge respondent determined a deficiency of dollar_figure in petitioners’ joint federal_income_tax the issues for decision are whether dollar_figure received from the state university of new york institute of technology in is excludable from petitioners’ gross_income under section - - a and whether petitioners realized dollar_figure in income in from the new york state and local retirement_system findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts the supplemental stipulation of facts the second supplemental stipulation of facts and the attached exhibits are incorporated herein by this reference petitioners mr broedel and mrs broedel resided in marcy new york at the time they filed their petition mr broedel served in new york state law enforcement for approximately years the last years as a lieutenant with the public safety department at the state university of new york institute of technology suny in rome new york in and suny issued several notices of discipline to mr broedel for alleged misconduct in september of suny proposed terminating mr broedel’s employment for disciplinary reasons on date mr broedel filed a formal complaint with the new york state division of human rights nysdhr charging suny with an unlawful discriminatory practice relating to employment in violation of article of the executive law of the state of new york human rights law because of age and ‘unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue disability the complaint alleged that during and suny had repeatedly harassed and discriminated against mr broedel and pressured him to retire the complaint alleged injuries of financial loss pain and mental anguish the complaint was later crossfiled with the equal employment opportunity commission eeoc a hearing was scheduled for date before william babiskin mr babiskin an impartial arbitrator regarding the notices of discipline issued to mr broedel on the day of the hearing mr broedel richard lesniak mr lesniak and robert patterson mr patterson met with richard hasselbach mr hasselbach the attorney representing suny’s interests and anthony panebianco mr panebianco the director of human resources for suny and authorizing official with respect to any settlement amount suny would pay to discuss the possibility of a settlement the parties agreed that mr broedel would retire immediately in exchange for an amount equal to one and one-half times mr broedel’s annual salary the parties then met with mr babiskin and the terms of the settlement agreement were written out by him and incorporated into a consent award the complaint alleged that harassment by suny caused mr broedel to be hospitalized for stress and high blood pressure 7richard lesniak was mr broedel’s union steward robert patterson was a union representative the consent award provided grievant william broedel will be paid back pay and all attendant benefits retroactive to date grievant shall be entitled to a lump sum cash payment equivalent to one and one-half times his present annual salary rate said payments shall be made in two equal installments the first payment shall be made on or before date the second payment shall be made on or after date grievant william broedel will retire effective date grievant will execute a general release to the state university of new york relieving the university its officers agents employees and students of any and all liability arising out of and or in connection with his employment with the state university of new york said release shall be executed forthwith grievant’s complaint before the human rights commission is deemed withdrawn with prejudice and the commission shall be notified in writing accordingly any and all notices of discipline issued against grievant are hereby withdrawn with prejudice the parties will draft a mutually acceptable letter of reference concerning grievant’s employment by suny the arbitrator will retain jurisdiction to monitor compliance with the terms and conditions of this award the consent award was signed by mr babiskin and dated date in accordance with the settlement agreement mr broedel withdrew his complaints against suny and retired under the terms of the settlement agreement the amount mr broedel was to receive was allocated between backpay and attendant benefits and an amount equal to one and one-half times his - - annual salary neither the united_states nor any of its individual agencies were contacted or made a part of the settlement process between mr broedel and suny in mr broedel received two equal payments of dollar_figure from suny as required by paragraph of the consent award the first payment was dated date and the second payment was dated date in february of mr broedel received a form 1099-misc miscellaneous income from the state of new york reflecting nonemployee compensation_for of dollar_figure a dispute arose over whether mr broedel was paid the proper amount under paragraph of the settlement agreement mr broedel argued that the amount was supposed to be tax free and that the state of new york had improperly coded one of the two payments required under the settlement agreement resulting in the issuance of a form 1099-misc to mr broedel on date mr babiskin issued a supplemental opinion and award no which addressed this dispute the relevant portions of the opinion provided the parties agree that the amount of dollar_figure represents one and one-half times mr broedel’s annual salary the form and taxability of the portion of the settlement award attributable to backpay and attendant benefits are not at issue on date mr babiskin issued a supplemental opinion and award addressing an issue not relevant to this proceeding the consent award was the complete agreement of the parties the claim that the payments were to be tax free is without merit it flies in the face of the clear language of the stipulated settlement that led to issuance of the consent award under the terms of the consent award grievant was entitled to two equal lump sum payments the payments in the appropriate amounts were made pursuant to the consent award furthermore the tax status of the payments must be determined by the internal_revenue_service and the department of taxation and finance i have no authority to issue exemptions to anyone let alone mr broedel it appears that mr broedel has received every dime he is entitled to if he has a tax_liability that is a matter to be worked out between grievant and the tax collectors tt is not my function to ignore the clear-cut language and interpret same as if it said something else by reason of the foregoing i issue the following the payments under the consent award were not intended to be tax free grievant has not been underpaid there are no additional monies owed to grievant before his retirement on date mr broedel took out a loan from the new york state and local retirement_system nyrs against his retirement_funds on date the nyrs sent mr broedel a letter indicating that he had an outstanding loan balance and that he had the option of repaying the balance before date if he did not repay the loan mr broedel’s annual pension would be reduced mr broedel did not repay the loan in the nyrs issued mr broedel a form 1099-r distributions from pensions annuities retirement or profit-sharing_plans iras insurance contracts etc indicating taxable pension income of dollar_figure the amount represented the outstanding loan balance as of mr broedel’s retirement date petitioners did not report the dollar_figure on their form_1040 u s individual_income_tax_return petitioners did not include the dollar_figure in payments received under paragraph of the settlement agreement in gross_income on their return however receipt of the two payments totaling dollar_figure was fully disclosed on an attached form_8275 disclosure statement signed by mr broedel in the form_8275 mr broedel claimed that the payments were intended to be a tax-free award and that the form 1099-misc from the state of new york was erroneously sent to him before trial the parties stipulated an affidavit made by mr babiskin in the affidavit mr babiskin stated that the settlement agreement constituted the complete agreement between the parties and the subject of mr broedel’s health and or physical condition was not discussed in mr babiskin’s presence opinion respondent argues that petitioners’ gross_income for must be increased by dollar_figure to reflect the amount received under paragraph of the settlement agreement and dollar_figure to reflect income from the satisfaction of mr broedel’s loan from the nyrs petitioners claim that the amount received under the settlement agreement is excludable from gross_income under sec_104 and was intended by the parties to the settlement agreement to be tax free and that petitioners did not realize income in when mr broedel’s loan from the nyrs was satisfied taxability of settlement proceeds respondent determined that petitioners’ gross_income should be increased by dollar_figure to account for the amount received under paragraph of the settlement agreement with suny petitioners argue this amount is excludable from income under sec_104 because it was paid to settle mr broedel’s claim against suny pursuant to the americans with disabilities act of ada publaw_101_336 104_stat_328 for infliction of emotional distress and to avoid litigation of the complaint petitioners claim that suny had repeatedly harassed mr broedel and damaged his reputation petitioners also contend --- - that the amount of the settlement was negotiated by the parties and was intended to be tax free gross_income does not include the amount of any damages received on account of personal injuries or sickness see sec_104 ’ the term ‘damages received whether by suit or agreement ’ means an amount received through prosecution of a legal suit or action based upon tort or tort type rights or through a settlement agreement entered into in lieu of such prosecution sec_1_104-1 income_tax regs in order for damages to be excludable from gross_income under sec_104 the taxpayer must demonstrate that the underlying cause of action is based upon tort or tort type rights and the damages were received on account of personal injuries or sickness see 515_us_323 where amounts are received pursuant to a settlement agreement the nature of the claim that was the actual basis for settlement and not its validity controls whether such amounts are excludable from gross_income under sec_104 see 58_tc_32 t he critical question ‘the small_business job protection act of publaw_104_ sec a 110_stat_1838 amended sec_104 to limit the exclusion inter alia to personal physical injuries or physical sickness the amendment does not apply to damages collected before the date of its enactment and has no bearing here -- - is in lieu of what was the settlement amount_paid 105_tc_396 affd 121_f3d_393 8th cir the settlement agreement allocated payments for backpay and attendant benefits and for an amount equal to one and one-half times mr broedel’s annual salary the form and taxability of the amount allocated to the backpay and attendant benefits are not at issue because the remaining portion of the settlement agreement dollar_figure is not allocated among petitioners’ various claims we will examine the nature of each claim in turn initially we address petitioners’ claim that mr broedel suffered injury to his reputation because of harassment by suny the consent award and the complaint do not refer to any claim by mr broedel alleging harm to his reputation as the result of harassment by suny nor is there an allocation to such a claim in the consent award petitioners have failed to present any evidence establishing that suny paid any portion of the settlement amount to compensate mr broedel for injury to his reputation mr broedel’s complaint for relief was based on both state and federal_law the complaint raised allegations under the age discrimination in employment act of adea publaw_90_202 81_stat_602 recovery under the adea is not based upon tort or tort type rights see commissioner v schleier supra pincite thus any portion of mr broedel’s claim allocated to violations under the adea would be taxable respondent concedes that mr broedel’s complaint with the nysdhr alleging that he was the victim of age and disability discrimination prohibited by new york state law is based upon tort or tort type rights however respondent argues that petitioners have failed to show that the settlement proceeds were received on the account of personal_injury_or_sickness petitioners claim that mr broedel had a bona_fide claim against suny under the ada for infliction of emotional distress although the complaint fails to indicate that a claim under the ada was being made it does allege discrimination because of disability to the extent a claim was made under the ada respondent concedes that such a claim sounds in tort see eg phillips v commissioner tcmemo_1997_336 finding that for purposes of the motion before the court the taxpayer had established that a claim for relief under the ada was based on a tort type cause of action in order to exclude any portion of the dollar_figure under sec_104 petitioners must show that the payments were received on account of personal injuries or sickness and they must establish what portion of the payments if any was paid on account of personal injuries or sickness arising from tort or tort type rights generally when a settlement agreement deals with different claims and does not allocate the proceeds to specific claims and there is no evidence that a specific claim was meant to be singled out the entire amount is considered taxable see 35_f3d_93 2d cir reisman v commissioner tcmemo_2000_173 affd without published opinion 248_f3d_1151 6th cir sherman v commissioner tcmemo_1999_202 morabito v commissioner tcmemo_1997_315 sodoma_ v commissioner tcmemo_1996_275 affd without published opinion 139_f3d_899 5th cir where a settlement agreement lacks express language stating that the payment was or was not made on account of personal injury the most important factor in determining the application of sec_104 is the intent of the payor in making the payment see 290_f2d_283 2d cir affg per curiam tcmemo_1960_21 88_tc_834 affd without published opinion 845_f2d_1013 3d cir on the day of the hearing regarding the notices of discipline mr broedel mr lesniak and mr patterson met with mr hasselbach and mr panebianco suny’s authorizing official for the settlement agreement to discuss the possibility of a settlement as a result of the meeting mr broedel agreed to retire immediately in exchange for an amount equal to one and one-half times his annual salary the parties then met with mr babiskin and the terms of the settlement agreement were written out by him and incorporated into a consent award the consent award refers to mr broedel’s early retirement the withdrawal of disciplinary actions against mr broedel the withdrawal of mr broedel’s complaints and a general release to suny of any and all liability arising out of and or in connection with mr broedel’s employment with suny the consent award does not refer to any personal injuries or sickness suffered by mr broedel nor does it make any allocation of the settlement payments among mr broedel’s various claims mr panebianco testified that suny’s only concern in reaching a settlement with mr broedel was the payment of one and one-half times mr broedel’s annual salary for him to retire and withdraw his complaints mr lesniak mr broedel’s union steward admitted that the payments were made so that mr broedel would retire mr broedel testified that during the negotiations there was no allocation of the settlement amount among his different claims finally mr babiskin’s affidavit states that the settlement agreement constituted the complete agreement between the parties and that the subject of mr broedel’s health and or physical condition was not discussed in mr babiskin’s presence petitioners have failed to show that suny intended any portion of the payments to compensate mr broedel for personal injuries or sickness based upon tort or tort type rights petitioners’ main argument is that the payments to mr broedel were intended by the parties to be tax free mr broedel and mr lesniak both testified that it was their understanding that the amount received under paragraph of the settlement agreement was tax free petitioners also presented substantial evidence in the form of letters written by mr broedel and mr lesniak to several state and federal officials in which they maintain that the settlement agreement required mr broedel to receive tax free payments the consent award does not provide that the payments were intended to be tax free additionally the testimony of mr panebianco and the supplemental opinion and award no rendered by mr babiskin both indicate that the condition that the payments be tax free was not part of the settlement agreement petitioners also argue that the form 1099-misc in the amount of dollar_figure was issued as the result of improper coding and that if the payments had been intended to be taxable then petitioners would have received a second form 1099-misc reflecting the other payment however it is just as possible that a second form 1099-misc was not sent by the state of new york because error caused only one payment to be coded as taxable when both payments were intended to be coded as taxable we note that even if the parties intended the payments to be tax free this does not necessarily mean that they are excluded -- - from gross_income under sec_104 the relevant inquiry is whether the claim is based upon tort or tort type rights and the damages received are on account of personal injuries or sickness see commissioner v schleier u s pincite furthermore neither the internal_revenue_service nor any other agency of the united_states consented to a settlement agreement awarding mr broedel tax free payments the amount_paid to mr broedel under the settlement agreement was equal to one and one-half times his annual salary the evidence in the record indicates that suny’s intent in settling with mr broedel was to induce his retirement and effect the withdrawal of any and all complaints against suny as we stated earlier mr broedel’s complaint filed with the nysdhr included various claims not all of these claims were based upon tort or tort type rights the settlement agreement did not allocate the payments among his claims and petitioners have failed to establish what portion if any was paid on account of personal injuries or sickness arising from tort or tort type rights indeed the fact that the amount of dollar_figure was based on the amount mr broedel would have received had he continued working another year and a half points in the direction of payment for reasons other than personal_injury_or_sickness see eg bland v commissioner tcmemo_2000_98 morabito v commissioner supra sodoma v commissioner supra webb v - commissioner tcmemo_1996_50 accordingly we hold that the entire dollar_figure is includable in petitioners’ gross_income income from satisfaction of mr broedel’s loan against his retirement account respondent argues that petitioners received income in because of the satisfaction of mr broedel’s outstanding loan against his nyrs retirement account petitioners argue they did not realize income because the nyrs deducted the loan amount from mr broedel’s retirement account when it was not repaid at the time of his retirement mr broedel had an outstanding loan against his retirement_funds mr broedel was given the option of repaying the loan mr broedel chose not to repay the loan and the nyrs apparently satisfied the loan by deducting the loan balance from mr broedel’s retirement account balance the nyrs issued mr broedel a form 1099-r for reflecting a taxable_amount of dollar_figure representing the outstanding loan balance petitioners did not report this amount on their tax_return petitioners did not present testimony at trial on this issue and they did not argue this issue on brief petitioners addressed this issue only in their petition and trial memorandum in which they claim that the loan amount was repaid because the nyrs deducted the loan amount from mr broedel’s retirement account sec_61 defines gross_income as all income from whatever source derived petitioners offered no evidence or argument to support any claim that the use of funds from mr broedel’s nyrs retirement account to satisfy his loan was not taxable_income on the basis of the evidence before us we hold that petitioners realized dollar_figure decision will be entered for respondent
